DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al (US Pub 2014/0319475) in view of Han (US Pat 2008/0315755).
Regarding claim 1, Joo (figs. 1B and 1F) teaches a display unit, wherein the display unit comprising:
a substrate (substrate 10, [0026]);
a thin film transistor layer (thin film transistor 20, [0026]) disposed above the substrate;

a pixel definition layer (pixel definition layer 15, [0039]) disposed above the anode metal layer, wherein the pixel definition layer comprises a communication hole (opening 161, [0035]) defined through the pixel definition layer; and
a light emitting structure (OLED 40, [0056]) disposed above the pixel definition layer;
wherein the pixel definition layer (15) comprises a first lamination layer (first layer 151, [0035]) disposed above the anode metal layer and a second lamination layer (third layer 153, [0037]) disposed above the first lamination layer.
Joo teaches the second lamination layer (third layer 153), but does not teach desiccants are distributed evenly in the second lamination layer.
Han (fig. 2) teaches OLED 205 ([0028]), wherein the pixel definition layer (240, [0030]) comprises a first lamination layer and a second lamination layer (“pixel defining layer 240 can be multiple separate layers”, [0030]) disposed above the first lamination layer and desiccants (moisture absorbing material, calcium oxide, [0013]) are distributed evenly in the second lamination layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second layer 153 of Joo with moisture absorbing material of Han in order to protect OLEDs from oxygen and moisture as taught by Han, [0011].
Regarding claim 5, Joo (fig. 1B) teaches the display unit as claimed in claim 1, wherein the pixel definition layer further comprises a fourth lamination layer (fourth layer 154, [0037] disposed above the second lamination layer, and the fourth lamination layer comprises a structure and material that are the same as those of the first lamination layer.

Han (fig. 2) teaches wherein the desiccants are physical desiccants and/or chemical desiccants, and comprise a combination of one or more of tantalum, calcium oxide, calcium carbonate; wherein the desiccants are particle solids with same shapes and the particle solids are distributed evenly in the second lamination layer (calcium oxide, [0013]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second layer 153 of Joo with calcium oxide of Han in order to protect OLEDs from oxygen and moisture as taught by Han, [0011].
Regarding claim 7, Joo (figs. 1B and 1F) teaches a display unit manufacturing method, wherein the display unit comprising:
providing a substrate (substrate 10, [0026]);
forming a thin film transistor layer (thin film transistor 20, [0026]) disposed above the substrate;
forming an anode metal layer (pixel electrode 41, metal thin film, [0026] and [0034]) disposed above the thin film transistor layer, and connected to a source and drain wiring layer (source/drain electrodes 23 and 24, [0029]) of the thin film transistor layer;
forming a pixel definition layer (pixel definition layer 15, [0039]) disposed above the anode metal layer, and defining a communication hole (opening 161, [0035]) extending through the pixel definition layer; and
forming a light emitting structure (OLED 40, [0056]) disposed above the pixel definition layer;

Joo teaches the second lamination layer (third layer 153), but does not teach desiccants are distributed evenly in the second lamination layer.
Han (fig. 2) teaches OLED 205 ([0028]), wherein the pixel definition layer (240, [0030]) comprises a first lamination layer and a second lamination layer (“pixel defining layer 240 can be multiple separate layers”, [0030]) disposed above the first lamination layer and desiccants (moisture absorbing material, calcium oxide, [0013]) are distributed evenly in the second lamination layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second layer 153 of Joo with moisture absorbing material of Han in order to protect OLEDs from oxygen and moisture as taught by Han, [0011].
Regarding claim 10, Joo (fig. 1B) teaches the display unit manufacturing method as claimed in claim 7, wherein the pixel definition layer further comprises a fourth lamination layer (fourth layer 154, [0037] disposed above the second lamination layer, and the fourth lamination layer comprises a structure and material that are the same as those of the first lamination layer.
Regarding claim 11, Joo (figs. 1B and 1F) teaches an organic light emitting diode display device, wherein the organic light emitting diode display device comprises a display unit, and the display unit comprises:
a substrate (substrate 10, [0026]);
a thin film transistor layer (thin film transistor 20, [0026]) disposed above the substrate;
an anode metal layer (pixel electrode 41, metal thin film, [0026] and [0034]) disposed above the thin film transistor layer, and connected to a source and drain wiring layer (source/drain electrodes 23 and 24, [0029]) of the thin film transistor layer;

a light emitting structure (OLED 40, [0056]) disposed above the pixel definition layer;
wherein the pixel definition layer (15) comprises a first lamination layer (first layer 151, [0035]) disposed above the anode metal layer and a second lamination layer (third layer 153, [0037]) disposed above the first lamination layer.
Joo teaches the second lamination layer (third layer 153), but does not teach desiccants are distributed evenly in the second lamination layer.
Han (fig. 2) teaches OLED 205 ([0028]), wherein the pixel definition layer (240, [0030]) comprises a first lamination layer and a second lamination layer (“pixel defining layer 240 can be multiple separate layers”, [0030]) disposed above the first lamination layer and desiccants (moisture absorbing material, calcium oxide, [0013]) are distributed evenly in the second lamination layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second layer 153 of Joo with moisture absorbing material of Han in order to protect OLEDs from oxygen and moisture as taught by Han, [0011].
Regarding claim 15, Joo (fig. 1B) teaches the organic light emitting diode display device as claimed in claim 11, wherein the pixel definition layer further comprises a fourth lamination layer (fourth layer 154, [0037] disposed above the second lamination layer, and the fourth lamination layer comprises a structure and material that are the same as those of the first lamination layer.
Regarding claim 16, Joo teaches the second lamination layer (third layer 153), but does not teach wherein the desiccants are physical desiccants and/or chemical desiccants, and comprise a combination of one or more of tantalum, calcium oxide, calcium carbonate; wherein the desiccants are 
Han (fig. 2) teaches wherein the desiccants are physical desiccants and/or chemical desiccants, and comprise a combination of one or more of tantalum, calcium oxide, calcium carbonate; wherein the desiccants are particle solids with same shapes and the particle solids are distributed evenly in the second lamination layer (calcium oxide, [0013]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second layer 153 of Joo with calcium oxide of Han in order to protect OLEDs from oxygen and moisture as taught by Han, [0011].

Claim 2-4, 8, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joo and Han as applied to claims 1, 7, and 11 above, and further in view of Hur et al (US Pub 2019/0043936).
Regarding claims 2, 3, 8, 12 and 13, Joo teaches wherein the first and second lamination layers (151 and 153) consists of a polymer material (polyimide, [0035]) and a third lamination layer (second layer 152, [0036]) in between the first lamination layer and the second lamination layer, but does not teach the polymer material including a first functional group, and the first functional group comprises one or more of an alkenyl group, a carboxyl group, and an amine group.
Hur (fig. 5) teaches wherein the pixel defining layer PLD consists of a polymer material (polymer resin, [0061]) including a first functional group, and the first functional group comprises one or more of an alkenyl group, a carboxyl group, and an amine group (amine, [0061]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second layers 151 and 153 of Joo with polymer PLD including amine of Hur in order to reduce the deterioration of a display device due to external light as taught by Hur, [0062].
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “when a temperature is increased, the second functional group and the first functional group on an abutment place between the first lamination layer and the second lamination layer are reacted chemically to form a third lamination layer, and the third lamination layer is a dense mesh structure” in claims 3, 8 and 13 are considered functional claim.
Regarding claims 4, 9 and 14, Joo teaches wherein the polymer material of the first lamination layer and the polymer material of the second lamination layer are the same (same insulating material, [0039]), and a ratio of a height of the first lamination layer and a height of the second lamination layer is from 1:1 to 1:2 (same thickness, [0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2892